UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q /A AMENDMENT NO.1 TO FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2007 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number: 0-24796 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0438382 (State or other jurisdiction of incorporation and organization) (IRS Employer Identification No.) Clarendon House, Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-296-1431 Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for each shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)Yes £ No T- Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of October 30, 2007 Class A Common Stock, par value $0.08 35,961,948 Class B Common Stock, par value $0.08 6,312,839 THIS PAGE INTENTIONALLY LEFT BLANK EXPLANATORY NOTE This is Amendment No. 1 to the Form 10-Q for the period ended September 30, 2001 of Central European Media Enterprises Ltd., as originally filed on November 1, 2007. We are filing this Amendment No. 1 to correct the classification of certain provisions for legal contingencies, which had previously been reported as non-operating expenses within our condensed Consolidated Statement of Operations and are now being reported as operating expenses. This modification resulted in changes in Item 1. Financial Statements, where the condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2007 have been amended, and in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, where the analysis of Corporate Operating Costs, Operating Income and Other Income / (Expense) for the three and nine months ended September 30, 2007 has been amended. We have not otherwise updated this Quarterly Report on Form 10-Q/A to modify disclosures in the Quarterly Report on Form 10-Q for the period ended September 30, 2007for events occurring subsequent to the original November 1, 2007 filing date; and except for the modifications referred to in the preceding paragraph, it continues to speak as of November 1, 2007. CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. FORM 10-Q /A AMENDMENT NO.1 TO FORM 10-Q For the quarterly period ended September 30, 2007 INDEX Page Part I. Financial information Item 1. Financial Statements Condensed consolidated Balance Sheets as at September 30, 2007 and December 31, 2006 2 Condensed consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 , as restated, and 2006 4 Condensed consolidated Statements of Shareholders' Equity for the Nine Months Ended September 30, 2007 and 2006 6 Condensed consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 7 Notes to the condensed consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 41 Part II. Other Information Item 6. Exhibits 84 Signatures 85 Exhibit Index 86 Page 1 Index Part I.Financial Information Item 1.Financial Statements CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s) (Unaudited) September30, 2007 December31, 2006 ASSETS Current assets Cash and cash equivalents $ 192,569 $ 145,904 Restricted cash (Note 6) 1,246 4,954 Accounts receivable (net of allowance) (Note 7) 149,540 152,505 Income taxes receivable 3,222 3,053 Program rights, net 72,533 59,645 Other current assets (Note 8) 70,288 47,555 Total current assets 489,398 413,616 Non-current assets Investments 16,563 19,214 Property, plant and equipment, net (Note 9) 154,996 115,805 Program rights, net 100,222 76,638 Goodwill (Note 4) 1,025,544 905,580 Broadcast licenses, net (Note 4) 230,224 198,730 Other intangible assets, net (Note 4) 131,170 71,942 Other non-current assets (Note 8) 19,420 17,475 Total non-current assets 1,678,139 1,405,384 Total assets $ 2,167,537 $ 1,819,000 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s) (Unaudited) September30, 2007 December31, 2006 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities (Note 10) $ 169,624 $ 119,717 Duties and other taxes payable 42,921 31,707 Income taxes payable 12,531 12,434 Credit facilities and obligations under capital leases (Note 11) 13,371 13,057 Dividends payable to minority shareholders in subsidiaries 2,983 - Deferred consideration – Croatia - 4,010 Deferred consideration – Ukraine - 200 Deferred tax 4,213 1,836 Total current liabilities 245,643 182,961 Non-current liabilities Credit facilities and obligations under capital leases (Note 11) 5,886 6,359 Senior Notes (Note 5) 560,045 487,291 Income taxes payable 4,719 3,000 Deferred tax 76,614 58,092 Other non-current liabilities 11,819 19,342 Total non-current liabilities 659,083 574,084 Commitments and contingencies (Note 18) Minority interests in consolidated subsidiaries 15,780 26,189 SHAREHOLDERS' EQUITY: Nil shares of Preferred Stock of $0.08 each (December 31, 2006 – nil) - - 35,916,948 shares of Class A Common Stock of $0.08 each (December 31, 2006 – 34,412,138) 2,877 2,753 6,312,839 shares of Class B Common Stock of $0.08 each (December 31, 2006 – 6,312,839) 505 505 Additional paid-in capital 1,048,924 931,108 Accumulated deficit (19,372 ) (31,730 ) Accumulated other comprehensive income 214,097 133,130 Total shareholders’ equity 1,247,031 1,035,766 Total liabilities and shareholders’ equity $ 2,167,537 $ 1,819,000 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 (as restated, see Note 2) 2006 2007 (as restated, s ee Note 2) 2006 Net revenues $ 174,836 $ 112,482 $ 539,032 $ 388,825 Operating costs 27,166 22,073 83,767 71,087 Cost of programming 65,909 47,920 215,035 149,188 Depreciation of station property, plant and equipment 8,768 6,080 23,347 17,841 Amortization of broadcast licenses and other intangibles (Note 4) 6,595 5,015 16,922 13,967 Cost of revenues 108,438 81,088 339,071 252,083 Station selling, general and administrative expenses 17,609 16,481 49,089 45,188 Corporate operating costs 20,396 8,342 42,613 24,019 Impairment charge - - - 748 Operating income 28,393 6,571 108,259 66,787 Interest income 1,180 1,554 4,326 4,748 Interest expense (11,883 ) (11,066 ) (42,717 ) (32,921 ) Foreign currency exchange (loss) / gain, net (23,300 ) 6,018 (28,552 ) (25,469 ) Change in fair value of derivatives (Note 12) (8,555 ) (881 ) 3,497 (2,757 ) Other income / (expense) 44 (412 ) (746 ) (793 ) (Loss) / income before provision for income taxes, minority interest, equity in loss of unconsolidated affiliates and discontinued operations (14,121 ) 1,784 44,067 9,595 Provision for income taxes (131 ) (1,235 ) (18,609 ) (8,811 ) (Loss) / income before minority interest, equity in loss of unconsolidated affiliates and discontinued operations (14,252 ) 549 25,458 784 Minority interest in income of consolidated subsidiaries (4,511 ) (461 ) (9,881 ) (7,178 ) Equity in loss of unconsolidated affiliates - - - (730 ) Gain on sale of unconsolidated affiliate - 6,179 - 6,179 Net (loss) / incomefrom continuing operations (18,763 ) 6,267 15,577 (945 ) Discontinued operations (Note 17): Tax on disposal of discontinued operations (Czech Republic) - (2,333 ) - (4,863 ) Net loss from discontinued operations - (2,333 ) - (4,863 ) Net (loss) / income $ (18,763 ) $ 3,934 $ 15,577 $ (5,808 ) Currency translation adjustment, net 100,470 3,507 80,967 80,672 Total comprehensive income $ 81,707 $ 7,441 $ 96,544 $ 74,864 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except per share data) (Unaudited) For the Three Months Ended September30, For the Nine Months Ended September30, 2007 2006 2007 2006 PER SHARE DATA (Note 15): Net income / (loss) per share: Continuing operations – Basic $ (0.45 ) $ 0.15 $ 0.38 $ (0.02 ) Continuing operations – Diluted (0.45 ) 0.15 0.37 (0.02 ) Discontinued operations – Basic 0.00 (0.06 ) 0.00 (0.12 ) Discontinued operations – Diluted 0.00 (0.06 ) 0.00 (0.12 ) Net income / (loss) – Basic (0.45 ) 0.09 0.38 (0.14 ) Net income / (loss) – Diluted $ (0.45 ) $ 0.09 $ 0.37 $ (0.14 ) Weighted average common shares used in computing per share amounts (000’s): Basic 41,489 40,651 41,077 39,792 Diluted 41,489 41,188 41,553 39,792 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (US$ 000’s) (Unaudited) Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income / (Loss) Total Shareholders' Equity BALANCE, December31, 2006 34,412,138 $ 2,753 6,312,839 $ 505 $ 931,108 $ (31,730 ) $ 133,130 $ 1,035,766 Impact of adoption of FIN 48 - (3,219 ) - (3,219 ) BALANCE, upon the adoption of FIN 48 34,412,138 $ 2,753 6,312,839 $ 505 $ 931,108 $ (34,949 ) $ 133,130 $ 1,032,547 Stock-based compensation - 4,610 - - 4,610 Shares issued, net of fees 1,275,227 102 - - 109,751 - - 109,853 Stock options exercised 274,583 22 - - 3,455 - - 3,477 Net income - 15,577 - 15,577 Currency translation adjustment - 80,967 80,967 BALANCE, September30, 2007 35,961,948 $ 2,877 6,312,839 $ 505 $ 1,048,924 $ (19,372 ) $ 214,097 $ 1,247,031 Class A Common Stock Class B Common Stock Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income / (Loss) Total Shareholders' Equity BALANCE, December31, 2005 31,032,994 $ 2,482 6,966,533 $ 558 $ 754,061 $ (52,154 ) $ (24,394 ) $ 680,553 Stock-based compensation - 2,385 - - 2,385 Stock options exercised 95,450 8 100,000 8 3,608 - - 3,624 Shares issued, net of fees 2,530,000 202 - - 168,397 - - 168,599 Conversion of Class B to Class A Common Shares 753,694 61 (753,694 ) (61 ) - Net loss - (5,808 ) - (5,808 ) Currency translation adjustment - 80,672 80,672 BALANCE, September30, 2006 34,412,138 $ 2,753 6,312,839 $ 505 $ 928,451 $ (57,962 ) $ 56,278 $ 930,025 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) (Unaudited) For the Nine Months Ended September30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income / (loss) $ 15,577 $ (5,808 ) Adjustments to reconcile net income / (loss) to net cash generated from operating activities: Loss from discontinued operations (Note 17) - 4,863 Equity in loss of unconsolidated affiliates, net of dividends received - 730 Gain on sale of unconsolidated affiliate - (6,179 ) Depreciation and amortization 165,889 111,443 Impairment charge - 748 Loss on disposal of fixed asset - 1,503 Stock-based compensation (Note 14) 4,098 2,385 Minority interest in income of consolidated subsidiaries 9,881 7,178 Change in fair value of derivative instruments (3,497 ) 2,757 Foreign currency exchange loss, net 28,552 25,469 Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable 11,616 15,248 Program rights (170,610 ) (110,315 ) Other assets (7,430 ) (987 ) Accounts payable and accrued liabilities 27,319 8,371 Income taxes payable 557 (5,663 ) Deferred taxes 4,202 4,600 VAT and other taxes payable 9,735 11,564 Net cash generated from continuing operating activities 95,889 67,907 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (46,277 ) (31,767 ) Proceeds from disposal of property, plant and equipment 123 19 Investments in subsidiaries and unconsolidated affiliates (142,709 ) (69,470 ) Repayment of loans and advances to related parties 400 400 Net cash used in continuing investing activities (188,463 ) (100,818 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from credit facilities 177,515 35,878 Payment of credit facilities and capital leases (182,391 ) (74,773 ) Net proceeds from issuance of Senior Notes 199,400 - Redemption of Senior Notes (169,010 ) - Proceeds from exercise of stock options 3,477 3,624 Issuance of shares of Class A Common Stock 109,853 168,599 Excess tax benefits from share-based payment arrangements 512 - Dividends paid to minority shareholders (2,910 ) (1,101 ) Net cash received from continuing financing activities 136,446 132,227 NET CASH USED IN DISCONTINUED OPERATIONS – OPERATING ACTIVITIES (2,164 ) (1,690 ) Impact of exchange rate fluctuations on cash 4,957 (4,782 ) Net increase in cash and cash equivalents 46,665 92,844 CASH AND CASH EQUIVALENTS, beginning of period 145,904 71,658 CASH AND CASH EQUIVALENTS, end of period $ 192,569 $ 164,502 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd., a Bermuda corporation, was formed in June 1994.Our assets are held through a series of Dutch and Netherlands Antilles holding companies.We invest in, develop and operate national and regional commercial television stations and channels in Central and Eastern Europe.At September 30, 2007, we had television operations in Croatia, the Czech Republic, Romania, the Slovak Republic, Slovenia and Ukraine. Our principal subsidiaries, equity-accounted affiliates and cost investments as at September 30, 2007 were: Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Nova TV d.d. (“Nova TV (Croatia)”) 100.0% Croatia Subsidiary Media House d.o.o. 100.0% Croatia Subsidiary Internet Dnevnik d.o.o. 76.0% Croatia Subsidiary CME Media Investments, s.r.o. 100.0% Czech Republic Subsidiary VILJA, a.s. 100.0% Czech Republic Subsidiary CET 21 spol., s r.o. (“CET 21”) 100.0% Czech Republic Subsidiary ERIKA a.s. 100.0% Czech Republic Subsidiary MEDIA CAPITOL a.s. 100.0% Czech Republic Subsidiary HARTIC, a.s. 100.0% Czech Republic Subsidiary Galaxie sport s r.o. (“Galaxie Sport”) 100.0% Czech Republic Subsidiary Media Pro International S.A.(“MPI”) 95.0% Romania Subsidiary Media Vision SRL (“Media Vision”) 95.0% Romania Subsidiary MPI Romania B.V. 95.0% Netherlands Subsidiary Pro TV S.A. (“Pro TV”) 95.0% Romania Subsidiary Sport Radio TV Media SRL (“Sport.ro”) 95.0% Romania Subsidiary Media Pro B.V. 10.0% Netherlands Cost investment Media Pro Management S.A. 8.7% Romania Cost investment A.R.J. a.s. 100.0% Slovak Republic Subsidiary Media Invest s.r.o. (“Media Invest”) 100.0% Slovak Republic Subsidiary MARKIZA-SLOVAKIA spol. s r.o. (“Markiza”) 100.0% Slovak Republic Subsidiary GAMATEX spol. s r.o. 100.0% Slovak Republic Subsidiary (in liquidation) A.D.A.M., a.s. 100.0% Slovak Republic Subsidiary (in liquidation) MMTV 1 d.o.o. 100.0% Slovenia Subsidiary Produkcija Plus d.o.o. (“Pro Plus”) 100.0% Slovenia Subsidiary POP TV d.o.o. (“Pop TV”) 100.0% Slovenia Subsidiary Kanal A d.o.o. (“Kanal A”) 100.0% Slovenia Subsidiary Euro 3 TV d.o.o 42.0% Slovenia Equity-Accounted Affiliate MTC Holding d.o.o. 24.0% Slovenia Equity-Accounted Affiliate (in liquidation) Page 8 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Company Name Effective Voting Interest Jurisdiction of Organization Type of Affiliate (1) Ukrainian Media Services LLC (“UMS”) 99.9% Ukraine Subsidiary International Media Services Ltd. (“IMS”) 60.0% Bermuda Subsidiary Innova Film GmbH (“Innova”) 60.0% Germany Subsidiary Foreign Enterprise “Inter-Media”(“Inter-Media”) 60.0% Ukraine Subsidiary TV Media Planet Ltd. 60.0% Cyprus Subsidiary Studio 1+1 LLC (“Studio 1+1”) 60.0% Ukraine Subsidiary Ukrpromtorg -2003 LLC (“Ukrpromtorg”) 65.5% Ukraine Subsidiary Gravis LLC 60.4% Ukraine Subsidiary Delta JSC 60.4% Ukraine Subsidiary Nart LLC 65.5% Ukraine Subsidiary TV Stimul LLC 49.1% Ukraine Equity-Accounted Affiliate Tor LLC (“Tor”) 60.4% Ukraine Subsidiary Zhysa LLC (“Zhysa”) 60.4% Ukraine Subsidiary CME Media Enterprises B.V. 100.0% Netherlands Subsidiary CME Czech Republic II B.V. 100.0% Netherlands Subsidiary CME Romania B.V. 100.0% Netherlands Subsidiary CME Slovak Holdings B.V. 100.0% Netherlands Subsidiary Central European Media Enterprises N.V. 100.0% Netherlands Antilles Subsidiary Central European Media Enterprises II B.V. 100.0% Netherlands Antilles Subsidiary CME SR d.o.o. 100.0% Serbia Subsidiary (in liquidation) CME Ukraine Holding GmbH 100.0% Austria Subsidiary CME Cyprus Holding Ltd. 100.0% Cyprus Subsidiary CME Development Corporation 100.0% Delaware Subsidiary (1) All subsidiaries have been consolidated in our Consolidated Financial Statements. All equity-accounted affiliates have been accounted for using the equity method. All cost investments have been accounted for using the cost method. Page 9 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Page 10 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Croatia We own 100.0% of Nova TV (Croatia), which holds a national terrestrial broadcast license for Croatia that expires in April 2010. Czech Republic We own 100.0% of CET 21, which holds the national terrestrial broadcast license for TV NOVA (CzechRepublic) that expires in 2017. Romania We own a 95.0% interest in each of Pro TV, MPI and Media Vision, a production, dubbing and subtitling company.The remaining shares of each of these companies are owned by companies, or individuals associated with, Adrian Sarbu, our Chief Operating Officer.Pro TV holds the licenses for the PRO TV, ACASA, PRO TV INTERNATIONAL, PRO CINEMA and SPORT.RO channels. These licenses expire on various dates between November 2007 and September We own 10.0% of Media Pro BV and 8.7% of Media Pro Management S.A., the parent companies of the Media Pro group of companies (“Media Pro”). Substantially all of the remaining shares of Media Pro are owned directly or indirectly by Mr.
